UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

WILFREDO GONZALEZ-LORA,
Plaintiff,

Civil Action No. 15-()718 (CKK)

U.S. DEPARTMENT OF JUSTICE,

Defendant.

MEMORANDUM OPINION

Plaintiff brings this action under the Freedom of lnformation Act (".FOIA"), see 5 U.S.C.
§ 552, and the Privacy Act, see 5 U.S.C. § 552a, against the Drug Enforcement Administration
("DEA"), a component of the United States Department of Justice ("DOJ"). This matter is
before the Court on defendant’s Motion to Dismiss [ECF No. lO] and Plaintiff’s Motion for

Summary judgment [ECF No. 15]. For the reasons discussed below, the Court will dismiss this

action.

l. BACKGROUND

In the United States District Court for the Eastern District of Virginia, plaintiff was

convicted of conspiracy to possess with intent to distribute five or more kilograms of cocaine and
one kilogram of heroin. Compl. 11 07 (paragraph numbers designated by plaintiff). On July 23,
1999, the court sentenced plaintiff to a 292-month term of imprisonment. Id. The United States

Court of Appeals for the Fourth Circuit affirmed the conviction and the Supreme Court of the

United States denied plaintiff s petition for a writ of certiorari. See ia'. il 08; United States v.

Lora, 26 F. App’x 149, l5l (4th Cir. 2001) (per curiam), cert denied, 535 U.S. 1087 (2002).

"ln anticipation of filing [a] motion to vacate the conviction pursuant to 28 U.S.C. §
2255, [plaintiff] filed his first [FOIA] [r]equest to the DEA . . . for . . . information" intended "to
prove that his conviction was knowingly and intentionally fabricated by the [Assistant United
States Attomey prosecuting the case] in [an] illegitimate effort to force him to testify against
others." Compl. il l0; see z`d. il ()9. Specifically, in 2000, plaintiff sought information about
himself and the business he operated in the District of Columbia from January 1994 through July
l996. See z`d. ilil 02, 12 (referencing FOlA/PA Request Number OO-()SZl-C), 22. The DEA
purportedly "provided all the files found under [p]laintiff’ s name and the name of his business,"
and from these files it "released three . . . pages and withheld sixty-four . . . pages" of records.
Id. il l2; see ia'. il 22. Dissatisfied with the DEA’s response, plaintiff filed a civil action in this
district court in December 2000. Id. il 14; see Lora v. U.S Dep ’t q/Juslz'ce, No. 00-cv-3072
(JGP) (D.D.C. filed December 22, 2()00). Among other things, plaintiff alleged that the DEA
improperly withheld documents and thus deprived him of information that would have
invalidated his criminal conviction. See Mem. of P. & A. in Support of Mot. to Dismiss [ECF
No. lO] ("Def’s Mem."), Ex. 1 (Memorandum Opinion, Lora v. U.S. Dep ’t of Juslz`ce, No. ()O-
3072 (D.D.C. Apr. 9. 2004)) at 2, 7-8. He did not challenge the adequacy of the DEA’s search
for responsive records. See z'a'., Ex. 1 at l5-16. The lawsuit ended with a grant of summary

judgment for the defendant. See Compl. il l4.

On October 19, 2013, plaintiff submitted another FOIA request to the DEA for "any and
all infonnation found under his name" and that of his business. Id. il l5 (referencing FOIA/PA

Request Number l4-00034-P). The DEA responded that "[n]o further information other than

IlI. CONCLUSION

The Court concludes that sovereign immunity bars plaintiffs demand for monetary
damages from the federal government, that res judicata, collateral estoppel and the statute of
limitations bar plaintiffs Privacy Act claims, and that plaintiff failed to exhaust administrative
remedies by failing to pay fees for the search of certain files deemed responsive to his FOlA
requests. Accordingly, the Court will grant defendant’s motion to dismiss and deny plaintiffs

motion for summary judgment An Order is issued separately

/  ll ,.\V ,,-=/-7`
DATE: March ['L‘ , 2016 COLLEEN KOLIloAR KOTELLY*(
United States District Court Judge

ll

that previously sent [to plaintiff in response to FOIA/PA Case Nos. 00-082l-P, 02-O036-P and

l2-0O6l-FP was] available."' Ia'. (emphasis omitted). However, the DEA informed plaintiff that
eight additional files containing potentially responsive records had been located, and if he chose
to have DEA staff search those files, he was required to pay "the amount of $896.00 . . . in
advance." Id. 11 l6. Nevertheless, the DEA released eight pages of records and withheld seven

pages of records from File No. GD-96-O08, which was one of the newly located files. Ia’.

(emphasis omitted).

"After several other correspondences with the [DEA]" and in response to yet another
FOIA request, plaintiff leamed that the DEA located seven more files containing potentially
responsive records linked to him and his business. Ia'. 1 17 (referencing FOlA/PA Case No. 14-
OO505-P); see z`d. 11 24. The DEA notified plaintiff that, if he wanted the files to be searched, he
was required to "prepay four . . . hours of search per file at $28.()0 per hour, for an approximate
total of $l,680.00." Id. 11 24; see id. 11 l7. Alternatively, if plaintiff chose "to pay per file, the
search fee [was] $112.00 for each individual file[.]" Ia'. 11 24. Plaintiff selected four files (File
Nos. GD-9l-X036, GD-92-00Ol, GD-92-0003 and GD-92-0096) and prepaid fees for their

search. Ia’. fl 18. According to plaintiff, among the information released from these files was

’ lt does not appear that FOIA/PA Case Nos. 02-0036-P and 12-0061 -FP are relevant to this civil action.

"compelling exculpatory information that was not disclosed to him before trial [or] when

requested in 2000" in response to his initial FOIA request (FOIA/PA Case No. 00-082l-P).2 Id.
ii. DisCUssioN3
A. Plaintijj"s Prz`vacy Act Claims

Plaintiff s "First Cause of Action," z`d. 11 25-33, pertains to his 2000 FOlA/PA request to
the DEA. Plaintiff alleges that the DEA violated the Privacy Act, when it "knowingly and
intentionally and with malice[] failed to disclose" information "identifying him and his place of
business," ia'. 1 25 (emphasis omitted), even though thirteen of the files ultimately found to have
contained potentially responsive records had been created before plaintiff s initial FOIA request
in 2000, z'a'. 1 28; see z'a’. 11 04, 28. He posits that, if he had information from these files to
support his § 2255 motion, he could have proven that the government obtained his conviction on
the basis of false and fabricated testimony from six cooperating witnesses. Id. 11 25-26.
According to plaintiff, this "lack of evidence" is the sole basis for the dismissal of his § 2255

motion by the Eastem District of Virginia. Ia’. 1 l0; see z'd. 11 25-27; see also Unz`tea’ States v.

2 According to plaintiff, the govemment’s case against him "consisted [ot] the . . . testimony of [l l] convicted
felons" who testified "in exchange for leniency on their own criminal acts." Compl. 1 20. He claimed that there
was no "evidence presented to the jury. . . to corroborate the government witnesses[’] testimony" and no "proof of
an overt[] act in furtherance of the conspiracy incriminating him." Id. If plaintiff had the information disclosed by
the DEA in 2014 back in 2000 when he filed his § 2255 motion, he supposedly could have shown "that prior to trial
the DEA had information capable of establishing that the testimonies of Franklin Cano, Roberto Andino Rodriguez,
Felix Manuel Santana, Leopordo Perez and Enrique[] Nunez, were false, and that the DEA and the AUSA knew
about the falsehood, but allowed them to commit perjury." ld. 1 35 (emphasis omitted); see generally ia’. 11 35-36.
He then "would have prevailed in his original and timely filed §2255" motion, but the DEA "purposely withheld that
information . . . so he would not be able to adequately litigate and prevail" in his "motion to vacate the fabricated
conviction." Id. 1 38. He claimed that, "[i]f the DEA had disclosed the information he requested in 2000, more
likely than not [he] would have been free 12 years ago." Id. 1 39.

3 Defendant moves to dismiss under Federal Rule of Civil Procedure l2(b)(2) on the ground that plaintiff failed to
effect proper service of process because he references numerous exhibits in his complaint but has not served them
on defendant. See Def.’s Mem. at 3. The Court finds that this matter can be resolved without relying on the missing
exhibits. Furthermore, plaintiff has submitted copies of the exhibits with his opposition to defendant’s dispositive
motion. The Court therefore will deny defendant’s motion to dismiss under Rule l2(b)(2)

Lora, 103 F. App’x 731 (4th Cir. 2004) (per curiam), cerl. denied, 543 U.S. 1174 (2005). And
because "the DEA knowingly and intentionally withheld information[] relevant to the criminal
conviction for which he is serving 25 years of imprisonment," Compl. 11 02, including "any
favorable . . . Brady material," z`d. 11 32, plaintiff claims that the DEA is liable for damages

totaling "[$] 16(),000.00 . . . or its equivalent in Gold," id. 11 33.4

Similarly, in his "Second Cause of Action," see id. 1111 34-4(), with respect to the 2014

FOIA request, plaintiff alleges that the DEA failed to release exculpatory information that was
unavailable to him at trial and at the time he filed his § 2255 motion, ia'. 11 34. lf plaintiff had this
information, he claims that he would have been "able to demonstrate that prior to trial the DEA
had information capable of establishing that the testimonies of [five govemment witnesses] were
false, and that the DEA and the [Assistant United States Attomey prosecuting the criminal case
not only] knew about the falsehood but [also] allowed [these witnesses] to commit perjury to the
jury." Id. 11 35; see ia’. 1111 36-37. But for "the DEA purposely [withholding] that information,"
plaintiff asserts, he "would have prevailed in his original and timely . . . §2255 [motion]," z`a'. 11
38, and he "would have been free 12 years ago," id. 11 40. Plaintiff demands damages of
SI,OO0,000.00 "for each year of incarceration since the §2255 motion to vacate was summarily
dismissed for lack of the information the DEA knowingly and purposely hid from [him.]" Ia’. 11
40. And in his "third case of action," ia'. 1111 41 -42, plaintiff demands the disclosure of all the

responsive records without prepayment of search fees, z`d. 11 41.

" Generally, under Brady v. Ma)yland, 373 U.S. 83 (1963), the prosecution is obligated to disclose exculpatory
material to the defense.

Defendant argues that all of plaintiffs claims are barred and thus are subject to

dismissal.5 See generally Def.’s Mem." at 3-9.
B. Soverez`gn Immunily

First, defendant moves to dismiss for lack of subject matter jurisdiction on the ground
that sovereign immunity bars plaintiff s demands for monetary damages from the federal

government itself or from any of its components. See Def.’s Mem. at 3-5.

The United States is immune from suit unless its immunity is waived expressly. See z`a'.
at 4 (citing Kokkonen v. Guardian Lzfe Ins. C0. ofArn., 511 U.S. 375, 377 (l994) and United
States v. Mz`tche/l, 445 U.S. 535, 538 (1980)). lt is plaintiffs burden to establish the existence of
a waiver, see Kokkonen, 51 1 U.S. at 377, and the absence of a waiver of sovereign immunity
deprives the courts of subject matter jurisdiction, see FDIC v. Meyer, 510 U.S. 471, 475 (1994).
The United States has not waived sovereign immunity with respect to constitutional tort claims,

see Meyer, 510 U.S. at 475, and plaintiffs demand for money damages for an alleged

5 Defendant argues that plaintiffs claims are barred under the holding in Heck v. Humphrey, 512 U.S. 477 (1994),
which in relevant part provides:

[I]n order to recover damages for allegedly unconstitutional conviction or imprisonment, or for other
harm caused by actions whose unlawfulness would render a conviction or sentence invalid, a § 1983
plaintiff must prove that the conviction or sentence has been reversed on direct appeal, expunged
by executive order, declared invalid by a state tribunal authorized to make such determination, or
called into question by a federal court’s issuance ofa writ of habeas corpus, 28 U.S.C. § 2254. A
claim for damages bearing that relationship to a conviction or sentence that has nol been so
invalidated is not cognizable under § l983.

Id. at 486-87 (emphasis in original) (footnotes omitted). Because plaintiff "has not alleged any success in securing
reversal of his criminal conviction," Def’s Mem. at 8, defendant contends that he cannot recover damages for
actions or omissions which allegedly brought about the conviction, see generally id. at 8-9. Plaintiff counters that
Heck does not apply because his success on the Privacy Act claims will not necessarily imply the invalidity of his
criminal conviction. Pl.’s Opp’n at 14. The Court concurs. If plaintiff had prevailed, he may have obtained a
declaratory judgment that the DEA denied him access to records - regardless of the content of the records or their
relevance in any other legal proceeding - in violation of the Privacy Act. Relief of this nature does not necessarily
imply the invalidity of plaintiffs criminal conviction.

constitutional violation must fail, see, e.g., Roman v. Nat’l Reconnaissance Ojj'ice, 952 F. Supp.
2d 159, 163-64 (D.D.C. 2013). Nor can a plaintiff obtain monetary damages for an alleged
violation of the FOIA, because "the sole remedy available to a requester [under the FOIA] is
injunctive relieiI.]’” Id. Plaintiff concedes these points, see Pl.’s Traverse to Defs.’ Mot. to

Dismiss [ECF No. l5] ("Pl.’s Opp’n") at 5, and defendant’s motion to dismiss plaintiffs claim

for monetary damages will be granted.

Citing 5 U.S.C. § 552a(g), however, plaintiff argues that "[s]overeign immunity does not
bar a claim for damage[s] when the violations arose upon the Government’s violation of the
[Privacy Act,] as Congress expressly provided a . . . waiver for the knowing[] and intentional[]
violation[s] of the Privacy Act." Pl.’s Opp’n at 5. Defendant does not dispute this assertion, see
Def.’s Reply at 2, and instead argues that his Privacy Act claims are barred on other grounds, see

z`d. at 2-3; see generally Def.’s Mem. at 5-12. The Court addresses these arguments below.

C. Res Judicata and Collateral Estoppel

Generally, a plaintiff is expected to "present in one suit all the claims for relief that he
may have arising out of the same transaction or occurrence." U.S. Indus., Inc. v. Blake Constr.
C0., Inc., 765 F.2d l95, 205 (D.C. Cir. 1985) (citation omitted). Under the doctrine ofres
judicata (claim preclusion), a final judgment on the merits in a prior suit involving the same
parties bars subsequent suits based on the same cause of action. See Parklane Hosz`ery C0. v.

Shore, 439 U.S. 322, 326 n.5 (1979). Two cases implicate the same cause of action if they share
the same nucleus of facts. Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002). Parties are thus
prevented from relitigating in separate proceedings "any ground for relief which they already

have had an opportunity to litigate[,] even if they chose not to exploit that opportunity," and

regardless of the soundness of the earlier judgment Hardison v. Alexander, 655 F.Zd l28l, 1288
(D.C. Cir. l98l); I.A.M. Nat’l Pensz`on Fund v, Indus. Gear Mfg.Co., 723 F.Zd 944, 949 (D.C.
Cir. 1983) (noting that res judicata "forecloses all that which might have been litigated
previously") (citation omitted).

Collatera1 estoppel (issue preclusion) bars the relitigation of issues previously tried and
decided in a court of competent jurisdiction involving the same parties. See Ashe v. Swenson,
397 U.S. 436, 443-44 (l 970). "The Supreme Court has defined issue preclusion to mean that
‘once a court has decided an issue of fact or law necessary to its judgment, that decision may
preclude relitigation of the issue in a suit on a different cause of action involving a party to the
first case."’ Yamaha Corp. of Am. v. Unitea’ States, 961 F.Zd 245, 254 (D.C. Cir. 1992) (quoting
Allen v. McCurry, 449 U.S. 90, 94 (1980)). Both doctrines apply even if the prior proceeding is
a criminal case rather than a civil case. See Emich Motors Corp. v. Gen. Motors Corp., 340 U.S.
558, 568-69 (l95l) (holding that "plaintiffs are entitled to introduce the prior judgment to
establish prima facie all matters of fact and law necessarily decided by the conviction and verdict
on which it was based").

In defendant’s view, all of plaintiff’ s claims pertain to his criminal prosecution. See
Def.’s Mem. at 6. "The truth or falsity of the witnesses’ testimony has been thoroughly litigated
in plaintiff s criminal trial and, a final judgment having been entered on that basis, plaintiff is
barred from relitigating in this forum that which he has had a full and fair opportunity to litigate
in another forum." Id. And, defendant states, plaintiff "has several times litigated the propriety
of being convicted of a criminal offense," and "[e]ach time he has lost." Id. Finally, defendant

notes that plaintiff "has already litigated and lost his challenge to the processing of his FOlA

Request in 2000," id. at 6-5, and "[t]o the extent that [he] now seeks to litigate . . . DEA’s . . .
response to his 2000 FOIA request," the claim is untimely, z`d. at 9.

Plaintiff states "that he is not litigating his Virginia criminal conviction by litigating this
Privacy Act suit." Pl.’s Opp’n at 8. Rather, he describes "the gravamen of this instant suit” as
the DEA’s knowing and intentional delay in disclosing records he requested in 2000 in violation
of the Privacy Act. Ia'. at 9. “[B]ut for the violation of the Privacy Act,” he claims that he would
not have been denied "due process." Id. According to plaintiff, the Eastern District of Virginia
ruled against him because he could not provide evidence to support his § 2255 motion, and if the
DEA had not violated the Privacy Act, he would have had the requested records -- and the
alleged exculpatory information contained therein -- to support the motion. See id. And now,
under the [Antiterrorism and Effective Death Penalty Act, see 28 U.S.C. § 2244], he is "forever
barred from relitigat[ing] the same issue again." Id. Thus, plaintiff contends that neither res
judicata nor collateral estoppel bar his Privacy Act claims. He is mistaken.

The Court concludes that both res judicata and collateral estoppel bar plaintiffs claims
arising from the DEA’s response to his 2000 request for records. lt is apparent that plaintiff
availed himself of the opportunity to challenge the DEA’S response to FOIA/PA Case No. 00-
082l-P, including the adequacy of the DEA’s search for responsive records, by filing a civil
action in this district court, Civ. No. 00-3 072 (JGP). He readily admits that the prior action
pertained to his demand for records from the DEA under the FOIA in 2000, see Pl.’s Opp’n at
ll, and included his challenge to the DEA’s reliance on the Privacy Act in withholding certain of
the records he requested, see Def.’s Mem., Ex. 1 at 2. Both cases arise from the same nucleus of
facts - the DEA’s response to FOIA/PA 00-082l-P ~ and involve the same parties, and the court

entered a final judgment on the merits of the claim. In so doing, the court necessarily decided

issues of issues of fact and law to support its judgment in defendant’s favor in the prior lawsuit.
Plaintiff cannot now relitigate the same cause of action or the issue of the DEA’s compliance
with the FOIA with respect to his 2000 FOIA request.

Furthennore, even if res judicata and collateral estoppel do not bar plaintiff s claim,
plaintiff would face an additional hurdle. A claim under the FOIA must be raised within six
years, see 5 U.S.C. § 240l(a); Spannaus v. Dep’t ofJustz`ce, 824 F.2d 52, 56 (D.C. Cir. 1987)
(applying 28 U.S.C. § 240l(a) to FOIA claim), and a Privacy Act claim must be raised within
two years, 5 U.S.C. § 552a(g)(5). Plaintiff alleges violations of the FOIA and the Privacy Act
arising from the DEA’s response to the 2000 FOIA request, and the complaint he filed on April

l7, 2015 therefore is untimely.6
D. Exhaustz'on of Adminz`strative Remedies

Plaintiff alleges that there are 16 DEA files which contain potentially responsive records,
see Compl. 111 15-l8, 41 (listing file numbers), and that he paid fees for the search of files GD-
9l-X036, GD-92-000l, GD-92-0003, and GD-92-0096, z`d. il 18. Because plaintiff has not paid
fees for the search of any other files, see z'd. 1111 16, l8, defendant argues that his claim for release
of any additional information is "barred for failure to exhaust administrative remedies by paying
the fees associated with processing the remaining . . . file numbers." Def.’s Mem. at ll.

Plaintiff concedes this argument and waives this claim. Pl.’s Opp’n at l8-l9.

6 The Court treats the complaint as ifit were filed on April l7, 201 5, the date on which the Clerk of Court received
it. Review of the docket reflects that the Clerk of Court officially entered the complaint and plaintiff’ s application to
proceed in forma pauperis on the electronic docket on May l l, 201 5.

l0